DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "central angles" of claims 5-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107654860 A (Opple Road Lighting Co., LTD; Publication 02 February 2018), submitted IDS on 12/30/2021.
Regarding claim 1, CN 107654860 A discloses a light distribution element [2a, 130a, see figure 9], comprising a plurality of subsections [four subsections 201a] combined with each other, each of the plurality of subsections [201a] is a part of a circumference, wherein the plurality of subsections is configured to be located on at least one virtual circumference by movement (figure 9).
Regarding claim 2, CN 107654860 A discloses the plurality of subsections [201a] are moved to form one or more virtual circumferences (figure 9).
Regarding claim 3, CN 107654860 A discloses the plurality of subsections [201a] are spliced to form at least one virtual circumference by translation (figure 9).
Regarding claim 4, CN 107654860 A discloses a shape formed by mutual combination of the plurality of subsections [201a] is a symmetric shape [circle shape] (figure 9).
Regarding claim 5, CN 107654860 A discloses central angles of the plurality of subsections [201a] are identical [because it appears to be a circle shape] (figure 9).
Regarding claim 9, CN 107654860 A discloses wherein diameters of the plurality of subsections are identical [because it appears to be a circle shape] (figure 9).
Regarding claim 16, CN 107654860 A discloses a lamp [see figure 8], comprising a plurality of light emitters [12a, figure 9] and the light distribution element [130a, 2a] comprising a plurality of subsections [four subsections 201a] combined with each other, each of the plurality of subsections is a part of a circumference, wherein the plurality of subsections is configured to be located on at least one virtual circumference by movement [figure 9], wherein the plurality of light emitters [12a] are arranged corresponding to the plurality of subsections, and wherein the lamp further comprises a lamp panel [1a] on which the plurality of light emitters [12a] are fixed, and the light distribution element [2a] is fixedly engaged with the lamp panel to cover the corresponding light emitters (figures 8-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107654860 A.
Regarding claim 17, CN 107654860 A discloses a circumferential density of the light emitters [12a] along a circumferential extension direction of the subsections [201a] is some per centimeters (figure 9). However, CN 107654860 A does not clearly disclose the density of light emitters is 2-5 per centimeters.
It would have been obvious to one having ordinary skill in the art to use the density of light emitters is 2-5 per centimeters, since applicant has not disclosed that the density of light emitters is 2-5 per centimeters solves any new stated problem or is for any particular purpose and it appears that the invention would perform equally well with CN 107654860 A.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107654860 A in view of CN 209415215 U (Opple Lighting Co., LTD; Publication 20 September 2019), submitted IDS on 12/30/2021.
Regarding claims 14-15, CN 107654860 A discloses the light distribution element, but does not clearly disclose the at least one of the plurality of subsections comprises a light-shielding region and a light-transmitting region, wherein the light-shielding region is close to a center of the circumference, and the light-transmitting region is radially outside the light-shielding region, and wherein a refraction pattern is constructed in the light-shielding region to realize light shielding.
CN 209415215 U teaches a light-shielding region and a light-transmitting region, wherein the light-shielding region is close to a center of the circumference, and the light-transmitting region is radially outside the light-shielding region, and wherein a refraction pattern is constructed in the light-shielding region to realize light shielding (figures 8-11).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light distribution element of CN 107654860 A with the light-shielding region and the light-transmitting region, as taught by CN 209415215 U for purpose of providing an advantageous way of controlling light intensity as designed.
Allowable Subject Matter
Claims 6-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 6, 10 and 11, each recites further details of the light distribution element, which are not disclosed or suggested by the prior of record. Claims 7-8 depend on claim 6. Claim 12-13 depend on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniel U.S. 2011/0140589 A1 discloses a light emitting diode (LED) lamp including an array of LEDs and a lens to refract a substantial portion of light emitted from the array of LEDs into a substantially homogenous pattern (figures 3A, 3B and 4C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875